EXHIBIT C
STATE OF NEW YORK                    :       DEPARTMENT OF HEALTH
------------------------------------------------------------------------------------
                             IN THE MATTER
                                                                                        ORDER FOR
                                    OF                                                   SUMMARY
                                                                                          ACTION
                    COVID-19 NEW YORK STATE
                    TRAVELER HEALTH FORM
-------------------------------------------------------------------------------------


         WHEREAS, 2019-Novel Coronavirus (2019-nCoV) (hereinafter referred to as “COVID-19”)
is an infection associated with fever and signs and symptoms of pneumonia or other respiratory
illness, that is easily transmitted from person to person predominantly through droplet transmission,
and has significant public health consequences; and

       WHEREAS, on January 30, 2020, the World Health Organization designated the novel
coronavirus, COVID-19, outbreak as a Public Health Emergency of International Concern; and

       WHEREAS, on March 7, 2020, Governor Andrew M. Cuomo (“Governor Cuomo”) issued
Executive Order No. 202 declaring a State disaster emergency related to the impact and effect of
COVID-19 transmission in New York; and

      WHEREAS, since March 2020, Governor Cuomo and the Department of Health have issued
numerous evidence-based Orders, Regulations and Guidelines aimed at minimizing the transmission
of COVID-19 by placing restrictions and requirements on businesses and individuals in the State of
New York; and

      WHEREAS, these Orders, Regulations and Guidelines and the efforts of New York residents
to comply therewith has led to a reduction in transmission of COVID-19 in New York, such that
New York has gone from having the highest COVID-19 infection rate to one of the lowest in the
County and is one of only a few states reported to be on track to contain COVID-19; and

       WHEREAS, other states that have taken a less cautious approach to addressing the COVID-
19 pandemic are currently experiencing an exponential increase in the prevalence of COVID-19; and

        WHEREAS, on June 24, 2020, Governor Cuomo issued Executive Order No. 205 entitled
Quarantine Restrictions on Travelers Arriving in New York, which required that the Department of
Health issue a travel advisory requiring that all travelers entering New York from a state with a
positive rate higher than 10 per 100,000 residents, or higher than a 10% positivity rate, over a seven
day rolling average, will be required to quarantine or a period of 14 days consistent with Department
of Health regulations for quarantine; and




                                                            1
        WHEREAS, individuals entering New York are subject to Executive Order No. 205 and the
Department of Health guidelines issued in accordance therewith, and will be liable for and subject to
penalties for their failure to comply with said Order and guidelines; and

        WHEREAS, in order to achieve the public health goal of such Executive Order, those
individuals traveling into New York from impacted states, must be identified to local departments of
health to ensure their compliance with said Order and guidelines, as well as information relating to
the individuals’ recent travel history and their intended lodging and travel within the State of New
York; and

        WHEREAS, the New York State Health Commissioner (“Health Commissioner”) finds that
the inability of New York Department of Health officials to identify those individuals traveling into
New York who are subject to Executive Order No. 205 and the Department of Health guidelines
issued in accordance therewith, and to ensure their compliance with said Order and guidelines,
constitutes a threat to public health and safety; and

       WHEREAS, it therefore is prejudicial to the interest of the people to delay action for fifteen
(15) days until an opportunity for a hearing can be provided in accordance with the provisions of
New York Public Health Law (“PHL”) § 12-a.

        NOW, THEREFORE, THE HEALTH COMMISSIONER HEREBY ORDERS THAT:
Pursuant to PHL § 16, all travelers subject to Executive Order No. 205 shall complete the New York
State Traveler Health Form attached hereto and submit the complete form to the New York officials
stationed at the airport, or in a receptacle designated for such forms.

       FURTHER, I DO HEREBY give notice that all travelers subject to this instant Summary
Order may request a hearing, to be held within fifteen (15) days, at an office of the New York State
Department of Health to be determined or via videoconference, to present any proof that failure to
complete such form does not constitute a danger to the health of the people of the State of New
York. If travelers subject to this instant Summary Order desire such a hearing, a request for a
hearing must be made in writing to Mark Fleischer, Director of the Bureau of Administrative
Hearings, within ten (10) days of their receipt of this Order.


DATED:         Albany, New York              NEW YORK STATE DEPARTMENT OF HEALTH
               July 13, 2020




                                     BY:     _____________________________________

                                             HOWARD A. ZUCKER, M.D., J.D.
                                             Commissioner of Health


                                                  2
